Appeal by the defendant from two judgments of the County Court, Orange County (Berry, J.), both rendered October 6, 1992, convicting him of attempted criminal sale of a controlled substance in the third degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed (see, People v Fernandez, 67 NY2d 686; People v Corti, 88 AD2d 345; People v Pally, 131 AD2d 889; People v Johnson, 145 AD2d 573). Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.